Exhibit 10.3

 

DEFERRED SHARE AWARD

( [date] Award For                Deferred Shares)

 

This Deferred Share Award is made to [CANADA OFFICER/ASSOCIATE] this         
day of                         , 20        , by THE HOME DEPOT, INC., a Delaware
corporation.

 

W I T N E S S E T H:

 

WHEREAS, the Company has adopted The Home Depot, Inc. 2005 Omnibus Stock
Incentive Plan which is administered by the Committee; and

 

WHEREAS, Executive is an employee of a subsidiary of the Company eligible to
receive an award of Deferred Shares under the Plan; and

 

WHEREAS, the Committee conducted its review of Executive’s performance and
compensation and approved equity awards for the Executive at its
                     meeting,

 

NOW, THEREFORE, the Committee makes an award of Deferred Shares under the Plan
to Executive pursuant to the following terms and conditions:

 

1.             Definitions.  As used herein, the following terms shall be
defined as set forth below:

 

(a)           “Award” means the Deferred Share Award to Executive, as set forth
herein, and as may be amended as provided herein.

 

(b)           “Board” means the Company’s Board of Directors.

 

(c)           “Company” means The Home Depot, Inc., a Delaware corporation, with
offices at 2455 Paces Ferry Road, Atlanta, Georgia  30339.

 

(d)           “Change in Control” means the occurrence of a change in control of
a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A under the Securities Exchange Act of 1934 (“1934
Act”) as in effect at the time of such change in control, provided that such a
change in control shall be deemed to have occurred at such time as (i) any
“person” (as that term is used in Sections 13(d) and 14(d) (2) of the 1934 Act),
is or becomes the “beneficial owner,” directly or indirectly, of securities
representing 50% or more of the combined voting power for election of directors
of the then outstanding securities of the Company or any successor of the
Company; (ii) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constituted the Board cease, for
any reason, to constitute at least a majority of the Board, unless the election
or nomination for election of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period or whose election or nomination for election was so
approved; (iii) the consummation of any merger or consolidation, approved by the
stockholders of the Company, as a result of which the common stock of the
Company shall be changed, converted or exchanged (other than a merger with a
wholly owned subsidiary

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

of the Company) or of any sale or other disposition in one or a series of
related transactions of 50% or more of the assets or earning power of the
Company, or the approval by stockholders of any liquidation of the Company; or
(iv) the consummation of any merger or consolidation, approved by the
stockholders of the Company, to which the Company is a party as a result of
which the persons who were stockholders of the Company immediately prior to the
effective date of the merger or consolidation shall have beneficial ownership of
less than 50% of the combined voting power for election of directors of the
surviving corporation following the effective date of such merger or
consolidation.

 

(e)           “Committee” means the Leadership Development and Compensation
Committee of the Board.

 

(f)            “Competitor” means any company or entity in the home improvement
industry engaged in any way in a business that competes directly or indirectly
with the Company, its parents, subsidiaries, affiliates or related entities, in
the United States, Canada, Puerto Rico, Mexico, China or any other location in
which the Company currently conducts business or may conduct business. 
Businesses that compete with the Company in the home improvement industry
specifically include, but are not limited to, the following entities and each of
their subsidiaries, affiliates, assigns, franchisees or successors in interest:
Lowe’s Companies, Inc. (including, but not limited to, Eagle Hardware and
Garden); Sears  Holding Corp. (including, but not limited to, Orchard Supply and
Hardware Company); Wal-Mart; Rona Inc.; Castorama/B&Q; Ace Hardware; True Value
Company; Menard, Inc., Construrama, Todo Fácil, Cómex, Kingfisher PLC, Leroy
Merlin, Hornbach, La Maison, OBI, Home Mart, Orient Home, Home First, and No. 9.

 

(g)           “Deferred Shares” means the award of the Company’s common stock to
Executive set forth in Section 2.

 

(h)           “Disability” means Executive’s inability to substantially perform
Executive’s duties for the Company and its subsidiaries, with reasonable
accommodation, as evidenced by a certificate signed either by a physician
mutually acceptable to the Company and Executive or, if the Company and
Executive cannot agree upon a physician, by a physician selected by agreement of
a physician designated by the Company and a physician designated by Executive;
provided, however, that if such physicians cannot agree upon a third physician
within thirty (30) days, such third physician shall be designated by the
American Arbitration Association.

 

(i)            “Executive” means [INSERT CANADA OFFICER/ASSOCIATE NAME AND
TITLE]

 

(j)            “Grant Date” means [INSERT GRANT DATE]

 

(k)           “Plan” means The Home Depot, Inc. 2005 Omnibus Stock Incentive
Plan, as amended from time to time.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

(l)            “Retirement” means termination of employment with the Company and
its subsidiaries on or after Executive’s attainment of age sixty (60) and having
at least five (5) years of continuous service with the Company and its
subsidiaries.

 

2.             Deferred Shares Award. Company hereby grants to Executive an
award of Deferred Shares under the Plan for
                                           (            ) shares of the $.05 par
value common stock of the Company, subject to the conditions set forth herein.

 

(a)           Vesting.  The Deferred Shares shall vest and become payable to
Executive [OPTION 1: upon Executive’s retirement from the Company and its
subsidiaries and affiliates on or after the earlier of attainment of age 60 or
the tenth (10th) anniversary of the Grant Date.] [OPTION 2: as follows; one
hundred percent (100%) of the shares granted shall vest and become payable upon
the [select: first (1st) or second (2nd)] anniversary of the Grant Date provided
that, except as provided in Section 2(c), Executive is employed by the Company
or a subsidiary or other affiliate on the applicable vesting date.]  [OPTION 3
(FOR OFFICERS): as follows; one hundred percent (100%) of the shares granted
shall vest and become payable upon the third (3rd) anniversary of the Grant Date
provided that, except as provided in Section 2(c), Executive is employed by the
Company or a subsidiary or other affiliate on the applicable vesting date.] 
[OPTION 4 (FOR NON-OFFICERS):  as follows; fifty percent (50%) of the shares
granted shall vest and become payable upon the second (2nd) anniversary of the
Grant Date, and the remaining fifty percent (50%) of the shares granted shall
vest and become payable upon the third (3rd) anniversary of the Grant Date.]

 

(b)           Delivery of Shares.  The Company shall cause a stock certificate
representing the vested Deferred Shares to be transferred to Executive as soon
as practicable after the vesting date.  The Company may satisfy its payment
obligation, net of applicable taxes and other source deductions required to be
withheld by the Company, by having an independent broker acquire shares on the
open market on behalf of Executive.

 

(c)           Termination of Employment; Change in Control.  Upon termination of
Executive’s employment for any reason other than Retirement before the Deferred
Shares have vested, all unvested shares shall be forfeited. Notwithstanding the
foregoing, if (i) Executive’s employment terminates due to death or Disability,
or (ii) Executive’s employment is terminated by the Company in connection with a
Change in Control that occurs while Executive is employed by the Company, any
Deferred Shares that have not yet vested shall immediately vest. The Company
shall issue such Deferred Shares to Executive within ten (10) days after the
termination of Executive’s employment or such later time as may be required by
insider trading or other applicable securities laws. Upon employment termination
due to Retirement before the vesting date specified in Section 2(a), all
Deferred Shares that have not lapsed as of the date of Executive’s Retirement
shall continue to vest according to the vesting schedule set forth in
Section 2(a) and the Company shall issue such Deferred Shares to Executive as
soon as practicable after the Deferred Shares vest; provided, however, that if
after reaching Retirement, Executive becomes, either directly or indirectly,
employed with a Competitor, all unvested Deferred Shares shall be immediately
forfeited.

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

3.             Adjustments for Dividends.  Upon the payment of any cash dividend
on shares of common stock of the Company before the issuance of a stock
certificate representing the Deferred Shares, the number of Deferred Shares
shall be increased by the number obtained by dividing (x) the aggregate amount
of the dividend that would be payable if each Deferred Share were issued and
outstanding and entitled to dividends on the dividend payment date, by (y) the
Fair Market Value of the common stock on the dividend payment date. The number
of Deferred Shares shall also be entitled to such adjustments as are determined
by the Committee under Section 11 of the Plan.

 

4.             Stockholder Rights. The Deferred Shares shall not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner,
whether by the operation of law or otherwise prior to vesting.  Upon vesting and
the issuance of a stock certificate representing the Deferred Shares, Executive
shall have all of the rights of a stockholder with respect to the Deferred
Shares, including the right to vote the shares and to receive all dividends or
other distributions paid or made available with respect to such shares.  Before
the delivery of such stock certificate, Executive shall have none of the rights
of a stockholder with respect to the Deferred Shares.

 

5.             Adjustments.   The number of shares covered by the Deferred
Shares and, if applicable, the kind of shares covered by the Deferred Shares
shall be adjusted to reflect any stock dividend, stock split, or combination of
shares of the Company’s Common Stock.  In addition, the Committee may make or
provide for such adjustment in the number of shares covered by the Deferred
Shares, and the kind of shares covered by the Deferred Shares, as the Committee
in its sole discretion may in good faith determine to be equitably required in
order to prevent dilution or enlargement of Executive’s rights that otherwise
would result from (a) any exchange of shares of the Company’s Common Stock,
recapitalization or other change in the capital structure of the Company,
(b) any merger, consolidation, spin-off, spin-out, split-off, split-up,
reorganization, partial or complete liquidation or other distribution of assets
(other than a normal cash dividend), issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing.  No amount shall  be paid to, and no units
shall be granted to Executive to compensate Executive for a downward fluctuation
in the price of the common shares, nor will any benefit be conferred upon, or in
respect of, Executive for such purpose.

 

6.             Fractional Shares.  The Company shall not be required to issue
any fractional shares pursuant to this Award, and the Committee may round
fractions down.

 

7.             Withholding.  Executive shall pay all applicable federal, state
and local income and employment taxes (including taxes of any foreign
jurisdiction) which the Company is required to withhold at any time with respect
to the Deferred Shares. Such payment shall be made in full, at Executive’s
election, in cash or check, by withholding from the Executive’s next normal
payroll check, or by the tender of Deferred Shares payable under this Award.
Deferred Shares tendered as payment of required withholding shall be valued at
the closing price per share of the Company’s common stock on the date such
withholding obligation arises.

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

8.             No Impact on Other Benefits and Employment.  This Award shall not
confer upon Executive any right with respect to continuance of employment or
other service with the Company and shall not interfere in any way with any right
that the Company would otherwise have to terminate Executive’s employment at any
time, subject to the terms of any employment agreement.  Nothing herein
contained shall affect Executive’s right to participate in and receive benefits
under and in accordance with the then current provisions of any pension,
insurance or other employment plan or program of the Company or any of its
subsidiaries nor constitute an obligation for continued employment.

 

9.             Plan Provisions.  In addition to the terms and conditions set
forth herein, this award of Deferred Shares is subject to and governed by the
terms and conditions set forth in the Plan, which is hereby incorporated by
reference.  Unless the context otherwise requires, capitalized terms used in
this Award and not otherwise defined herein shall have the meanings set forth in
the Plan.  In the event of any conflict between the provisions of the Award and
the Plan, the Plan shall control.

 

10.           Notice.  Any written notice required or permitted by this Award
shall be mailed, certified mail (return receipt requested) or hand-delivered,
addressed to Company’s Executive Vice President — Human Resources at Company’s
corporate headquarters in Atlanta, Georgia as set forth in Section 1(c), or to
Executive at Executive’s most recent home address on record with the Company. 
Notices are effective upon receipt.

 

11.           Miscellaneous.

 

(a)           Limitation of Rights.  The granting of the award of Deferred
Shares shall not give Executive any right to similar grants in future years or
any right to be retained in the employ or service of the Company or to interfere
in any way with the right of the Company to terminate Executive’s services at
any time or the right of Executive to terminate his or her services at any time.

 

(b)           Claim and Review Procedures.   The claim and review procedures set
forth in the Home Depot U.S.A., Inc. Deferred Compensation Plan For Officers are
incorporated herein by reference.

 

(c)           Rights Unsecured.  The Company shall remain the owner of all
amounts deferred pursuant to this Agreement, and Executive shall have only
Company’s unfunded, unsecured promise to pay.  The rights of Executive hereunder
shall be that of an unsecured general creditor of the Company, and Executive
shall not have any security interest in any assets of the Company.

 

(d)           Limitation of Actions.  Any lawsuit with respect to any matter
arising out of or relating to this Award must be filed no later than the earlier
of the date that the Company denies the claim made by Executive or any earlier
date that the claim otherwise accrues.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

(e)           Offset.  The Company shall have the right to deduct from amounts
otherwise payable under this Award all amounts owed by Executive to Company and
its affiliates to the maximum extent permitted by applicable law.

 

(f)            Controlling Law. Executive and the Company agree that in light of
the Executive being employed in two different jurisdictions, for purposes of
certainty, it is the parties desire that this Award shall be construed,
interpreted and applied in accordance with the law of the State of Delaware,
without giving effect to the choice of law provisions thereof.  Executive and
the Company hereby irrevocably submit to the exclusive jurisdiction of the
courts of Delaware.  Executive and the Company also both irrevocably waive, to
the fullest extent permitted by applicable law, any objection either may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute, and
both parties agree to accept service of legal process in Delaware. Executive
agrees that the Company may seek enforcement in a Canadian court of any United
States judgement obtained pursuant to this Award and Executive agrees not to
raise any objection to the Company seeking enforcement of said judgement in a
Canadian court.

 

(g)           Severability.  If any term, provision, covenant or restriction
contained in the Award is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in the Award shall
remain in full force and effect, and shall in no way be affected, impaired or
invalidated.

 

(h)           Construction.  The Award contains the entire understanding between
the parties and supersedes any prior understanding and agreements between them
representing the subject matter hereof, except that this Award shall be subject
to the terms and conditions set forth in any employment agreement and
non-competition/non-solicitation agreement between Executive and Company.  There
are no representations, agreements, arrangements or understandings, oral or
written, between and among the parties hereto relating to the subject matter
hereof which are not fully expressed herein.

 

(i)            Headings.  Section and other headings contained in the Award are
for reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Award or any provision
hereof.

 

****************************************

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------